 

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated February 1, 2012 and
between Bioshaft Water Technology Inc., a Nevada corporation (the “Company”),
and Walter J. Zurawick Jr., an individual (the “Executive”).

The Company desires to employ the Executive, and the Executive wishes to accept
such employment with the Company, upon the terms and conditions set forth in
this Agreement.

NOW THEREFORE, in consideration of the foregoing facts and mutual agreements set
forth below, the parties, intending to be legally bound, agree as follows:

1.

Employment.  The Company hereby agrees to employ Executive, and Executive hereby
accepts such employment and agrees to perform Executive’s duties and
responsibilities in accordance with the terms and conditions hereinafter set
forth.

1.1

Duties and Responsibilities. Executive shall serve as President of the Company
on a full time basis.  During the Employment Term (as defined below), Executive
shall perform all duties and accept all responsibilities incident to such
positions and other appropriate duties as may be assigned to Executive by the
Company’s Board of Directors from time to time.  The Company shall retain full
direction and control of the manner, means and methods by which Executive
performs the services for which he is employed hereunder and of the place or
places at which such services shall be rendered.

1.2

Employment Term.  The term of this Agreement shall commence as of February 1,
2012 (the “Effective Date”) and shall continue for twenty four (24) months,
unless earlier terminated in accordance with Section 4 hereof.  The term of
Executive’s employment shall be automatically renewed for successive one (1)
year periods until the Executive or the Company delivers to the other party a
written notice of their intent not to renew the Employment Term, such written
notice to be delivered at least sixty (60) days prior to the expiration of the
then-effective Employment Term.  Upon termination by the Company, Executive is
entitled to termination payments pursuant to Section 4 hereof.  The period
commencing as of the Effective Date and ending twelve (12) months thereafter or
such later date to which the term of Executive’s employment under the Agreement
shall have been extended by mutual written Agreement is referred to herein as
the “Employment Term.”

1.3

Extent of Service.  During the Employment Term, Executive agrees to use
Executive’s best efforts to carry out the duties and responsibilities under
Section 1.1 hereof and shall devote such time Executive deems is reasonably
necessary to perform his duties hereunder.

1.4

Base Salary.  The Company shall pay Executive a base salary (the “Base Salary”)
at the annual rate of $210,000 (U.S.), payable at such times as the Company
customarily pays its other senior level executives (but in any event no less
often than monthly).

1.5

Incentive Compensation.  Executive shall be eligible to earn a cash bonus of up
to $25,000.  (Based on audited gross sales revenues of $7.5M - $10M) for each
twelve-month period during the Employment Term based on meeting performance
objectives and bonus criteria to be mutually approved by Executive and the Board
of Directors including but not limited to the achievement of (i) successful
private placement(s); (ii) debt management; (iii) expansion of operations and
facilities; or (iv) objective personnel improvement.





--------------------------------------------------------------------------------



1.6

Options.  During 2012, the Board of Directors shall create a Stock Option Plan
and will make an initial grant of options from such Stock Option Plan to the
Executive of an incentive ten (10) year option to purchase up to 5,000,000 of
the Company’s Common Shares at an exercise price equal to the fair market value
of the Company’s common stock at the time of grant, but not less than $0.15 per
share which shall vest over 5 years in equal amounts of 1,000,000 options on
each anniversary of this Agreement, assuming the Executive is employed by the
Company on such vesting dates.

1.7

Other Benefits.  During the Employment Term, Executive shall be entitled to
participate in all employee benefit plans and programs made available to the
Company’s senior level executives as a group or to its employees generally, as
such plans or programs may be in effect from time to time, including, without
limitation, medical, dental, short-term and long-term disability and life
insurance plans, accidental death and dismemberment protection and travel
accident insurance.  Executive shall be provided office space and staff
assistance appropriate for Executive’s position and adequate for the performance
of his duties. Insurance to be compensated at $500.00/month.

1.8

Miscellaneous.  Executive shall be provided with reimbursement of expenses
related to Executive’s employment by the Company.  Executive shall be entitled
to vacation and holidays in accordance with standard employment law
requirements.

2.

Confidential Information.  Executive recognizes and acknowledges that by reason
of Executive’s employment by and service to the Company before, during and, if
applicable, after the Employment Term, Executive will have access to certain
confidential and proprietary information relating to the Company’s business,
which may include, but is not limited to, trade secrets, trade “know-how,”
product development techniques and plans, customer lists and addresses, cost and
pricing information, strategy and programs, computer programs and software and
financial information (collectively referred to as “Confidential Information”).
 Executive acknowledges that such Confidential Information is a valuable and
unique asset of the Company.  Executive covenants that he will not, unless
expressly authorized in writing by the Board of Directors, at any time during
the course of Executive’s employment use any Confidential Information or divulge
or disclose any Confidential Information to any person, firm or corporation
except in connection with the performance of Executive’s duties for the Company
and in a manner consistent with the Company’s policies regarding Confidential
Information.

Executive also covenants that at any time after the termination of such
employment, directly or indirectly, he will not use any Confidential Information
or divulge or disclose any Confidential Information to any person, firm or
corporation, unless such information is in the public domain through no fault of
Executive or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with apparent jurisdiction to order Executive to divulge, disclose or
make accessible such information.

All written Confidential Information (including, without limitation, in any
computer or other electronic format) which comes into Executive’s possession
during the course of Executive’s employment shall remain the property of the
Company.  Upon termination of Executive’s employment, the Executive agrees to
return immediately to the Company all written Confidential Information
(including, without limitation, in any computer or other electronic format) in
Executive’s possession.





2




--------------------------------------------------------------------------------



3.

Non-Competition; Non-Solicitation.

3.1

Non-Compete.  The Executive hereby covenants and agrees that during the term of
this Agreement, the Executive will not, without the prior written consent of the
Company, directly or indirectly, on his own behalf or in the service or on
behalf of others, whether or not for compensation, engage in any business
activity, or have any interest in any person, firm, corporation or business,
through a subsidiary or parent entity or other entity (whether as a shareholder,
agent, joint venturer, security holder, trustee, partner, consultant, creditor
lending credit or money for the purpose of establishing or operating any such
business, partner or otherwise) with any Competing Business in the Covered Area.
 For the purpose of this Agreement, (i) “Competing Business” means the
designing, manufacturing and installing wastewater (sewage) treatment plants and
(ii) “Covered Area” means all geographical areas of the United States, South
America, and other foreign jurisdictions where Company then has offices and/or
sells its products directly or indirectly through distributors and/or other
sales agents.  Notwithstanding the foregoing, the Executive may own shares of
companies whose securities are publicly trades, so long as such securities do
not constitute more than five percent (5%) of the outstanding securities of any
such company.

3.2

Non-Solicitation.  The Executive hereby covenants and agrees that during the
term of this Agreement, the Executive will not divert any business of the
Company or any customers or suppliers of the Company and/or the Company’s
business to any other person, entity or competitor, or induce or attempt to
induce, directly or indirectly, any person to leave his or her employment with
the Company.

3.3

Remedies.  The Executive acknowledges and agrees that his obligations provided
herein are necessary and reasonable in order to protect the Company and their
respective business and the Executive expressly agrees that monetary damages
would be inadequate to compensate the Company for any breach by the Executive of
his covenants and agreements set forth herein.  Accordingly, the Executive
agrees and acknowledges that any such violation or threatened violation of this
Section 3 will cause irreparable injury to the Company and that, in addition to
any other remedies that may be available, in law, in equity or otherwise, the
Company shall be entitled to obtain injunctive relief against he threatened
breach of this Section 3 or the continuation of any such breach by the Executive
without the necessity of proving actual damages.

4.

Termination.

4.1

By Company.

(a)

The Company may terminate Executive's employment prior to the expiration of the
Term (“Termination”).  If such termination by the Company is for any reason
other than a Termination for Cause (as defined in Section 4.1(b) hereof), or
Executive’s death or disability, then:

(i)

all unvested options, warrants and other equity grants shall vest immediately,

(ii)

Executive will be entitled to receive no later than the last day of Executive’s
employment severance payments equal to an amount equal to two (2) times the
highest monthly cash compensation (salary





3




--------------------------------------------------------------------------------

plus bonus) paid to Executive during any twelve (12) month period prior to the
termination, and

(iii)

Executive shall be entitled to a continuation of health and other medical
benefits and coverage at the cost and expense of the Company for a period of not
less than eighteen (18) months, in consideration for all of which the parties
hereto shall exchange mutual releases of claims.

(b)

For purposes of this Agreement, the term "Termination for Cause" means, that the
Company may at any time during the Employment Term terminate this Agreement,
without notice and without liability for any claim, action or demand upon the
happening of one or more of the following events a termination by reason of any
of the following:

(i)

if the Executive fails to perform his duties in any material respect as such is
determined by the Company in accordance with this Agreement;

(ii)

if the Executive conducts himself in a wilfully dishonest, or an unethical or
fraudulent manner that materially damages or discredits the Company or is
materially detrimental to the reputation, character or standing of the Company;
or

(iii)

if the Executive conducts any unlawful or criminal activity, which activity
materially discredits the Company or is materially detrimental to the
reputation, character or standing of the Company.

and any Base Salary or any other compensation to which the Executive would have
been entitled or becomes entitled pursuant to this Agreement will cease on the
effective date of the termination of this Agreement.

(c)

For purposes of this Agreement, Executive’s employment shall be deemed to have
been terminated in the event of:

(i)

the material reduction of Executive’s title, authority, duties or
responsibilities, or the assignment to Executive of duties materially
inconsistent with Executive’s positions with the Company as stated in Section 1
hereof and determined;

(ii)

a reduction in the Base Salary of Executive not otherwise agreed upon by the
parties; or

(iii)

any other material breach by the Company of this Agreement.

(d)

If all, or any portion, of the payments provided under this Agreement, either
alone or together with other payments and benefits which Executive receives or
is entitled to receive from the Company, would constitute an “excess parachute
payment” within the meaning of Section 280G of the Internal Revenue Code
(whether or not under an existing plan, arrangement or other agreement) (each
such parachute payment, a “Parachute Payment”), and would result in the
imposition on the Executive of an excise tax under Section





4




--------------------------------------------------------------------------------

4999 of the Internal Revenue Code, then, in addition to any other benefits to
which the Executive is entitled under this Agreement, the Executive shall be
paid by the Company an amount in cash equal to the sum of the excise taxes
payable by the Executive by reason of receiving Parachute Payments plus the
amount necessary to put the Executive in the same after-tax position (taking
into account any and all applicable federal, state and local excise, income or
other taxes at the highest possible applicable rates on such Parachute Payments
(including without limitation any payments under this Section 4.1(d)) as if no
excise taxes had been imposed with respect to Parachute Payments.

4.2

By Executive’s Death or Disability.  This Agreement shall also be terminated
upon the Executive’s death and/or a finding of permanent physical or mental
disability, such disability expected to result in death or to be of a continuous
duration of no less than twelve (12) months, and the Executive is unable to
perform his usual and essential duties for the Company.  In the event of
termination by reason of Executive’s death and/or permanent disability,
Executive or his executors, legal representatives or administrators, as
applicable, shall be entitled to an amount equal to Executive’s Base Salary
accrued through the date of termination, plus a pro rata share of any annual
bonus to which Executive would otherwise be entitled for the year which death or
permanent disability occurs.

4.3

Voluntary Termination.  Executive may voluntarily terminate the Employment Term
upon sixty (60) days’ prior written notice for any reason; provided, however,
that no further payments shall be due under this Agreement in that event except
that Executive shall be entitled to any benefits due under any compensation or
benefit plan provided by the Company for executives or otherwise outside of this
Agreement.

5.

General Provisions.

5.1

Modification: No Waiver.  No modification, amendment or discharge of this
Agreement shall be valid unless the same is in writing and signed by all parties
hereto.  Failure of any party at any time to enforce any provisions of this
Agreement or any rights or to exercise any elections hall in no way be
considered to be a waiver of such provisions, rights or elections and shall in
no way affect the validity of this Agreement.  The exercise by any party of any
of its rights or any of the elections under this Agreement shall not preclude or
prejudice such party from exercising the same or any other right it may have
under this Agreement irrespective of any previous action taken.

5.2

Further Assurances.  Each party to this Agreement shall execute all instruments
and documents and take all actions as may be reasonably required to effectuate
this Agreement.

5.3

Notices.  All notices and other communications required or permitted hereunder
or necessary or convenient in connection herewith shall be in writing and shall
be deemed to have been given when hand delivered or mailed by registered or
certified mail as follows (provided that notice of change of address shall be
deemed given only when received):





5




--------------------------------------------------------------------------------





If to the Company; to:

 

Bioshaft Water Technology Inc.
1 Orchard Road, #220 Lake Forest
CA 98-0494003
Attention:

If to Executive, to:

 







or to such other names or addresses as the Company or Executive, as the case may
be, shall designate by notice to each other in the manner specified in this
Section.

5.4

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada.

5.5

Severability.  Should any one or more of the provisions of this Agreement or of
any agreement entered into pursuant to this Agreement be determined to be
illegal or unenforceable, then such illegal or unenforceable provision shall be
modified by the proper court or arbitrator to the extent necessary and possible
to make such provision enforceable, and such modified provision and all other
provisions of this Agreement and of each other agreement entered into pursuant
to this Agreement shall be given effect separately from the provisions or
portion thereof determined to be illegal or unenforceable and shall not be
affected thereby.

5.6

Successors and Assigns.  Executive may not assign this Agreement without the
prior written consent of the Company.  The Company may assign its rights without
the written consent of the executive, so long as the Company or its assignee
complies with the other material terms of this Agreement.  The rights and
obligations of the Company under this Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company, and the
Executive’s rights under this Agreement shall inure to the benefit of and be
binding upon his heirs and executors.

5.7

Entire Agreement.  This Agreement supersedes all prior agreements and
understandings between the parties, oral or written.  No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.

5.8

Counterparts; Facsimile.  This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original,
and all of which taken together shall constitute one and the same instrument.
 This Agreement may be executed by facsimile with original signatures to follow.











6




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

BIOSHAFT WATER TECHNOLOGY INC.

 










By:

Authorized Signatory







WALTER J. ZURAWICK JR.

 










By:

Walter J. Zurawick Jr.






































7


